DETAILED ACTION
Election/Restriction
There does not appear to be a generic claim that is generic to the patentably distinct species/subspecies:

Species A: the embodiments of Figs. 1A-1D, 2-6B, 9A-9D, and 10 comprise a measurement area with arrays of two working electrode groups wherein the electrode groups comprise no film wherein the working electrodes are configured for an applied voltage and measured current.
Species B: the embodiments of Figs. 1A-1D, 7A-8, 11A-12B comprise a measurement area with arrays of four working electrode groups wherein some of the electrodes include ion specific/selective films and some of the electrodes are configured for applying a voltage and measuring a current while other electrodes are configured merely as potential measuring electrodes. 

Subspecies A1: the embodiment of Figs. 1A-6B wherein all of the working electrodes in the two working electrode groups have the same electrode area.
Subspecies A2: the embodiment of Fig. 9A-9D wherein the working electrodes in the two working electrode groups have different electrode areas according to their working electrode groups.

Subspecies B1: the embodiment of Figs. 7A-8 and 11A-11C wherein the four working electrode groups are arranged in a cyclical/repeating array pattern wherein the four working electrodes making up a configuration unit are the same across the array.
Subspecies B2: the embodiment of Figs. 12A-12B wherein the four working electrodes groups are arranged in a mixed array pattern wherein the four working electrodes making up a configuration unit are in a mixed/different pattern across the array. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Examiners Note: In the response, Applicant must elect one of Species A or Species B, then elect one of subspecies A1 or A2 (if species A is elected) or one of subspecies B1 or B2 (if species B is elected). Applicant must also identify the claims that encompass the elected Group/Species/Subspecies that is elected.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories; 
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of the above set forth election/restriction requirement, a telephone all was not made to the Applicant’s agent to request oral election [see MPEP § 812.01]. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795